 

SSS WW
Case 20-10343-LSS Doc 3330 Filed 05/07/21 Page1of2

FILED

MT MAY -7 AMIGO: 1G

CLERK
Bee MARUPTCY COURT
‘ TOF OC AWARF

 

Justice Laurie Silber Silverstein
BSA Bankruptcy Case

824 Market Street 6" floor
Wilmington, DE 19801

Apri! 26, 2021

Dear Justice Silverstein,

Obviously, this is an exceedingly difficult and personal event that happened to me which has affected
my tife. It is difficult to write or even think about what has happened to me, and the effect it has hadon
my family. Growing up and coping with the abuse | went through was almost impossible. If it weren't
for my faith, | do not believe | would have been able to cope. | contemplated a lot of other options. lam
incredibly grateful for my life now, but as 2 child, ] was introduced to a reality of degenerate sex and
alcohol that no chiid should ever have to see or have to participate in. | hope this letter lets you see that
this is not about numbers, money or insurance companies, it’s about what the Boy Scouts which
should have been a trusted group of mentors did to unsuspecting children and their families. The Boy
Scouts had and have a responsibility to own up to what they aliowed to happen. | can only imagine
what my life couid be like if | had not gone through what | did. | am extremely fortunate to have a loving
wife that understands that | stil! have nightmares about what happened to me and several of my
friends.

Warm Regards,

 

 

 

 
 

    

TAMPA FL 335 E
SAINT PETERSBURG FL Lo
‘3°MAY 2021 PMO L “April

FOREVER / USA

 

 

ie aur Ss; [ber Sei Rsk
Just ° rey ' Cas ™ Wes

ead Mar ket Street 6° i
piling De. 501

N
‘O
N
®
o
oO
ou
|
N
—
~~
©
—
Lo
©
To
&
iL
©
® K
% ZSA bar
oO
Oo
a
Y
WY)
=
oO
Tt
oO
©
rv
©
N
H
©
O

 

 
